Citation Nr: 0206070	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  00-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service-connection for headaches, status post 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1982 to February 
1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Winston-
Salem, North Carolina. 

The veteran was scheduled to appear at a videoconference 
hearing before a Member of the Board.  Given that no request 
for a postponement, showing of good cause for failure to 
appear, or proper request for a new hearing is of record, 
appellate review of the case will proceed as though the 
request for a hearing had been withdrawn.  


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no evidence that the veteran has residual 
headaches due to a head injury he sustained during service. 


CONCLUSION OF LAW

Headaches, status post head injury were not incurred during 
active service.            38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Remand and VCAA Development

The April 2001 Remand sought, inter alia, the following:

1. Review the claims file and take any additional appropriate 
action to ensure compliance with the assistance to the 
claimant provisions of the Veterans Claims Assistance Act 
of 2000 ("VCAA").  

2. Provide the veteran with a VA examination by a neurologist 
to determine the correct diagnosis referable to the 
claimed headaches, and provide the etiology of any such 
disorder diagnosed.  The examiner was also instructed to 
provide an opinion as to whether it is at least as likely 
as not that a post-traumatic headache disorder stems from 
the head injury sustained in-service.  

3. Readjudicate the veteran's claim of entitlement to 
service-connection of residual headaches.  

The claims folder indicates that subsequent to the Board's 
Remand in April 2001, the RO sent a letter to the veteran in 
May 2001, which outlined the requirements of the VCAA and 
advised the veteran as to the kinds of evidence necessary to 
establish his claim.  The RO also provided the veteran with 
forms to enable the RO to obtain any medical evidence 
identified by the veteran.  Thereafter, the veteran did not 
submit any evidence.  The RO scheduled a VA neurological 
examination for the veteran in September 2001 and notified 
the veteran of the same by letter dated in August 2001.  The 
veteran failed to appear.  By letter dated in September 2001, 
the RO informed the veteran of the potentially adverse impact 
on his claim for failure to report for a VA examination, 
pursuant to 38 C.F.R. § 3.655, and provided the veteran with 
an opportunity to show good cause why he failed to appear.  
The veteran provided no response.  The RO issued a 
Supplemental Statement of the Case in January 2002, which 
confirmed its prior denial of service-connection.  
Accordingly, the case has been returned to the Board for 
disposition. 

The Board finds that based on the foregoing actions, the RO 
complied with the Remand instructions of April 2001. 

The Board also finds that the requirements under the VCAA 
have been substantially met. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  The veteran was provided with adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  The RO provided the veteran 
with a copy of the July 1998 and July 1999 rating decisions, 
as well as the November 1999 Statement of the Case and 
January 2002 Supplemental Statement of the Case.  The RO has 
also made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The RO 
obtained and reviewed private treatment records from Drs. 
A.K., H.M., R.E.F.  The veteran was afforded a VA examination 
in March 1998 and scheduled for another examination in 
September 2001.  The Board also notes that the veteran was 
provided with a copy of the Board's April 2001 Remand, which 
advised the veteran of the evidence that would be required to 
substantiate his claim.  The veteran has not made the RO or 
the Board aware of any other evidence needed.  Based on the 
foregoing, the Board concludes that the duty to assist has 
been satisfied, and the Board will proceed with appellate 
review.

Service-Connection for Headaches, Status Post Head Injury

This appeal arises out of the veteran's claim of entitlement 
to service-connection of residual headaches from a head 
injury he sustained during service. 

Service-connection will be granted if it is shown that a 
veteran has a disability resulting from an injury contracted 
in the line of duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (a).  Generally, to prove service-
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence of an 
injury, and (3) medical evidence of a nexus between the 
current disability and the in-service injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R.                       § 
3.303(b).  If service-connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service medical records show the veteran was seen at the 
clinic for a head injury in December 1982.  The veteran 
reported that he was unconscious for two to three minutes.  
He complained of blurry vision and numbness in the back of 
his head.  A physical examination was unremarkable.  
Diagnosis was mild concussion.  The veteran's February 1983 
separation examination shows the veteran's head was 
clinically evaluated as normal.  On the Report of Medical 
History portion of the examination, the veteran denied having 
frequent or severe headaches. 

Private medical records from Dr. H.M. show an August 1989 
entry that indicates the veteran had a three-month history of 
recurrent frontal and nuchal headaches that were usually 
related to stress.  Dr. H.M. noted that the veteran sustained 
a head injury in 1985.  Dr. H.M.'s assessment was stress-
related headaches.   

Private medical records from Drs. A.K., L.F., and R.E.F., and 
medical assistant W.S., show no complaints or findings 
referable to a headache disorder. 

In an October 1997 statement from the veteran's mother, she 
indicates that the veteran complained of headaches after he 
separated from service.

The report on the VA examination conducted in March 1998 show 
the veteran complained of a 15-year history of headaches.  
The examiner concluded that the veteran had headaches for 
about 24 years "neurologically negative." 

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  It is clear from the veteran's service 
medical records that he sustained an in-service injury, but 
the veteran is not shown to have a headache disorder during 
service or current residuals of his in-service injury.  
Significantly, the veteran denied having frequent or severe 
headaches on his separation examination.  The private medical 
records from Drs. A.K., L.F., and R.E.F., and medical 
assistant W.S., show no treatment or complaints for 
headaches.  Dr. H.M. reports only a three-month history of 
headaches and does not relate the diagnosed stress related 
headaches to service.  

As previously stated, to prove service-connection the veteran 
must submit medical evidence of a current disability and 
medical evidence of a nexus between the current disability 
and the in-service injury.  The evidence does not show that 
the veteran currently suffers from any residual disability 
from that injury.  The veteran's lay assertions do not 
constitute competent evidence.  In order to assist the 
veteran, he was afforded an opportunity to report for a VA 
examination for an examiner to identify any headache disorder 
present and offer an opinion as to whether such disorder was 
etiologically related to any symptomatology shown in the 
service medical records.  The veteran failed to appear for 
the scheduled VA examination, and the veteran has made no 
attempt to explain his absence or to request a rescheduling 
of the examination.  Failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
service-connection, will result in an evaluation of the claim 
based on the evidence of record.  38 C.F.R. § 3.655.  The 
record is absent competent evidence that the veteran suffers 
from any residual disability attributable to the in-service 
injury.  Pain not linked to a service incident is not a 
disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 
(Fed. Cir. 2001).

ORDER

Service-connection for headaches, status post head injury is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

